Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  a sound source separation system, method, or a non-transitory computer readable recording medium storing instructions for sound source separation that cause a computer to perform the method, comprising:  acquire pieces of sound collection data with microphones that collect sounds output from a first sound source and a second sound source, wherein the first sound source is at a first position at which effective distances from the microphones are equal, and the second sound source is at a second position different from the first position; acquire frequency spectra in two dimensions of a circumferential direction of a circle and a time direction based on the sound collection data, wherein the first position is a center of the circle, and each of the effective distances is a radius of the circle; and separate, from the frequency spectra, a first sound source spectrum and a second sound source spectrum, wherein the first sound source spectrum is a spectrum of a sound output from the first sound source, and the second sound source spectrum is a spectrum of a sound output from the second sound source; or
2)  a sound source position estimation system comprising:  a controller that:  collects with microphones a sound output from an estimation target sound source, wherein effective distances from a first position to the microphones are equal; converts the collected sound into an estimation target frequency spectrum that is a two-dimensional frequency spectrum in a circumferential direction of a circle and a time direction, wherein the first position is a center of the circle, and each of the effective distances is a radius of the circle; acquires pieces of reference data in which reference frequency spectra are associated with positions of reference sound sources, wherein the reference frequency spectra are acquired when sounds output from the reference sound sources are collected with the microphones and converted into the two-dimensional frequency spectra; and when the estimation target frequency spectrum is similar to one of the reference frequency spectra, estimates that the estimation target sound source is at one of the positions of the reference sound sources associated with the one of reference frequency spectra, wherein the positions of the reference sound sources respectively associated with the reference frequency spectra include the first position and a second position different from the first position; or
3)  a sound source position estimation system comprising:  a controller that:  acquires pieces of sound collection data by collecting sounds with microphones; sets a plurality of candidate positions; for each of the candidate positions, corrects a first sound collection result for each of the microphones in a time direction to be equivalent to a second sound collection result when effective distances from the microphones to each of the candidate positions are equal; for each of the candidate positions, acquires frequency spectra in two dimensions of a circumferential direction of a circle and the time direction, wherein each of the candidate positions is a center of the circle, and each of the effective distances is a radius of the circle; and estimates that a sound source is at, among the candidate positions, a candidate position at which a frequency spectrum in a zero region in which a frequency in the circumferential direction is zero becomes largest.  (bold language emphasized) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 14, 2022